 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                     CASE NO. CR19-0024JLR

11                               Plaintiff,               ORDER DENYING MOTION TO
                   v.                                     DISMISS
12
            JAMES J. HENDRIX,
13
                                 Defendant.
14

15                                   I.       INTRODUCTION

16          Before the court is Defendant James J. Hendrix’s motion to dismiss counts 1, 2,

17   and 4 of the superseding indictment or, in the alternative, to exclude evidence or provide

18   a jury instruction for failure to preserve evidence. (Mot. (Dkt. # 153).) Plaintiff United

19   States of America (“the Government”) filed an opposition. (Resp. (Dkt. # 167).) The

20   court has considered the parties’ submissions, the relevant portions of the record, and the

21   applicable law. Being fully advised, the court DENIES Mr. Hendrix’s motion.

22   //


     ORDER - 1
 1                                   II.   BACKGROUND

 2          On June 21, 2018, officers from the Seattle Police Department (“SPD”) arrested

 3   Mr. Hendrix in the parking lot of an auto repair shop. (See Def. Tr. Br. (Dkt. # 128) at 2.)

 4   SPD officers found Mr. Hendrix on scene standing next to the open driver’s side door of

 5   a U-Haul. (See id.) After the officers on scene located a shotgun under the driver’s seat

 6   of the U-Haul, they arrested Mr. Hendrix. (See id. at 2-3.) The SPD impounded the U-

 7   Haul and obtained a warrant to search it. (See Gov’t Tr. Br. (Dkt. # 106) at 6.) During

 8   the search, the SPD located the following items of interest:

 9          1) a Mossberg, model 500A, 12 gauge shotgun;

10          2) a Smith and Wesson, model M&P 40 Shield .40 S&W caliber pistol;

11          3) a bag containing a white crystalline substance that a forensic chemist at the

12             DEA laboratory analyzed and concluded was 271.3 grams of pure

13             methamphetamine;

14          4) a packet of green cellophane containing a wallet with the Defendant’s

15             identification, currency, a condom, pens, keys, a ring; foil with drug residue;

16             identification in the name of R.N.; and a series of receipts addressed to “Jimi

17             Hendrix”;

18          5) a police scanner and a walkie-talkie;

19          6) documents, including drug ledgers and a handwritten notice transferring

20             ownership of a BMW;

21          7) various pieces of identification for other individuals, including a wallet with

22             several pieces of identification for Mr. Hendrix;


     ORDER - 2
 1          8) a backpack containing a scale with drug residue;

 2          9) a scale on the dashboard;

 3          10) a holster on the passenger side of the U-Haul;

 4          11) bear spray;

 5          12) a safe that contained a handgun magazine that was loaded with .45 caliber

 6              rounds;

 7          13) burglary tools;

 8          14) suspected stolen property;

 9          15) clothes;

10          16) a number of cell phones;

11          17) a bag with a black wig and a Halloween-style mask stuffed inside;

12          18) an ASP baton;

13          19) tire irons; and

14          20) a black metal sword in a sheath.

15   (See id. at 6-7.)

16          On December 11, 2019, the Government informed Mr. Hendrix that “[t]here were

17   items left in the U-Haul that were not taken into evidence or photographed by the [SPD].”

18   (Mot. at 2.) The following day, the Government followed up with a letter that explained

19   that “[t]here were items in the U-Haul that [the SPD officer conducting the search] did

20   not photograph or enter in evidence because he did not consider them to be of evidentiary

21   value.” (Mot., Ex. 2 at 1.) The items that the SPD officer considered to be of

22   “evidentiary value” were “those that contained contraband, potential evidence of a crime,


     ORDER - 3
 1   and ‘D&C’ documents (documents with names/identifications that tend to show

 2   dominion and control over the U-Haul and/or its contents).” (See id.) The SPD officer

 3   who conducted the search “does not have an independent recollection of items that were

 4   not documented in his report or photographed.” (See id.)

 5          Shortly after the SPD searched the U-Haul, the SPD ordered a fingerprint analysis

 6   of “the interior cab of the [U-Haul].” (See Mot., Ex. 4 at 1.) On July 5, 2018, SPD’s

 7   fingerprint examiner informed the SPD detective who ordered the analysis that she had

 8   “finished processing the U-Haul.” (See Mot., Ex. 5 at 1.) The examiner noted, however,

 9   that she “noticed items in the cab” and that the detective would need to submit a new

10   fingerprint request on those items if he wanted them analyzed. (See id.) The detective

11   responded and informed the examiner that “we have other items in evidence to process,

12   so [I] am fine with leaving the other items in [t]he truck.” (See id.)

13                                     III.    ANALYSIS

14          Mr. Hendrix now alleges that counts 1, 2, and 4 of the indictment—all of which

15   relate to the June 21, 2018, arrest—should be dismissed due to the Government’s failure

16   to process all of the items within the U-Haul, which allegedly violates Mr. Hendrix’s

17   right to due process. (See Mot. at 1-2.) Alternatively, Mr. Hendrix seeks to exclude all

18   evidence obtained from the U-Haul. (See id. at 9-10.) Finally, Mr. Hendrix requests an

19   adverse inference instruction stating that the SPD lost evidence from the U-Haul and that

20   evidence may have been favorable to Mr. Hendrix. (See id. at 11.) Mr. Hendrix requests

21   an evidentiary hearing to resolve any contested factual matters bearing on these issues.

22   (See id. at 6.) In response, the Government claims that none of these sanctions are


     ORDER - 4
 1   warranted because Mr. Hendrix has not shown that the evidence at issue would be

 2   exculpatory or that the Government acted in bad faith. (See Resp. at 1-2.)

 3          The court first considers whether Mr. Hendrix is entitled to an evidentiary hearing

 4   before moving to the merits of his motion.

 5   A.     Request for an Evidentiary Hearing

 6          As a threshold matter, the court addresses Mr. Hendrix’s request for an evidentiary

 7   hearing. Generally, evidentiary hearings must be held “only when the moving papers

 8   allege facts with sufficient definiteness, clarity, and specificity to enable the trial court to

 9   conclude that contested issues of fact exist.” United States v. Howell, 231 F.3d 615, 620

10   (9th Cir. 2000). Mr. Hendrix has not met that burden here. The relevant factual issues

11   for this motion center on the SPD’s search of the U-Haul—specifically, the motion

12   addresses the search of the U-Haul and whether the SPD acted in bad faith in deciding

13   not to photograph and catalog all of the items found within the U-Haul. (See Mot. at 7-

14   9.) Despite Mr. Hendrix’s claim to the contrary, his moving papers did not “allege facts

15   with sufficient definiteness, clarity, and specificity to enable the trial court to conclude

16   that contested issues of fact exist.” See Howell, 231 F.3d at 620.

17          First, regarding the search of the U-Haul, the Government’s letter explains (1)

18   what evidentiary items the SPD officer found and catalogued in the U-Haul; (2) why the

19   SPD officer catalogued and photographed some, but not all, of the items in the U-Haul;

20   and (3) that the SPD officer does not have an independent recollection of the items in the

21   U-Haul that were not collected or photographed. (See Mot., Ex. 2. at 1-2; see also Resp.

22   at 2.) Mr. Hendrix’s motion does not contest any of those facts. Rather, Mr. Hendrix


     ORDER - 5
 1   argues about the legal implications of the SPD’s actions, which is a matter for the court,

 2   and does not require an evidentiary hearing.

 3          Second, regarding bad faith, Mr. Hendrix claims that there is at least a dispute

 4   over bad faith because, although Mr. Hendrix had informed the SPD that his defense was

 5   that he had “nothing to do” with the U-Haul, the SPD still “spoiled evidence in the U-

 6   Haul” when it failed to collect preserve every item in the U-Haul. (See Mot. at 8.) The

 7   court rejects Mr. Hendrix’s claim that this argument creates a relevant factual dispute. As

 8   discussed in more detail below, see infra § III.B.1-2, because there is no evidence as to

 9   what items were left in the U-Haul, the court cannot conclude that those items were

10   exculpatory under California v. Trombetta, 467 U.S. 479 (1984), or even “potentially

11   useful” under Arizona v. Youngblood, 488 U.S. 51 (1988). Without any evidence that

12   law enforcement lost or destroyed exculpatory or “potentially useful” evidence, alleged

13   bad faith on the part of the SPD is not relevant under either Trombetta or Youngblood.

14   Further, even if bad faith were at issue, the court rejects Mr. Hendrix’s nondescript claim

15   that there is a dispute over bad faith merely because the SPD did not collect all items in

16   the U-Haul despite knowledge of Mr. Hendrix’s claim that the U-Haul did not belong to

17   him. Mr. Hendrix must allege facts supporting his bad faith theory with “definiteness,

18   clarity, and specificity” before the court can grant an evidentiary hearing. See Howell,

19   231 F.3d at 620. Mr. Hendrix’s motion falls woefully short of carrying that burden.

20          Because Mr. Hendrix has not shown that there are any contested issues of fact, the

21   court DENIES his request for an evidentiary hearing.

22   //


     ORDER - 6
 1   B.     Due Process Claim

 2          The Government’s failure to preserve evidence violates due process in two

 3   scenarios: (1) when the unavailable evidence “possess[es] an exculpatory value that was

 4   apparent before the evidence was destroyed, and [is] of such a nature that the defendant

 5   would be unable to obtain comparable evidence by other reasonably available means,”

 6   California v. Trombetta, 467 U.S. 479, 489 (1984); and (2) where the Government’s

 7   failure to preserve “potentially useful” evidence—as opposed to exculpatory evidence—

 8   was done in bad faith, Arizona v. Youngblood, 488 U.S. 51, 58 (1988). The court

 9   considers these issues in turn.

10          1.     Exculpatory Value

11          Under Trombetta, the key question is whether an item’s exculpatory value is

12   apparent before it is lost or destroyed. Trombetta, 467 U.S. at 489. Evidence is

13   exculpatory if it is “favorable to an accused” and “material either to guilt or to

14   punishment.” Brady v. Maryland, 373 U.S. 83, 87 (1963). “Exculpatory evidence is

15   material if its introduction at trial would have resulted in a markedly weaker case for the

16   prosecution and a markedly stronger one for the defense.” See Comstock v. Humphries,

17   786 F.3d 701, 711 (9th Cir. 2015) (citations omitted). Mere speculation regarding the

18   exculpatory value of evidence is not sufficient to establish that the evidence is

19   exculpatory. See United States v. Drake, 543 F.3d 1080, 1090 (9th Cir. 2008) (“The

20   exculpatory value of an item of evidence is not ‘apparent’ when the evidence merely

21   ‘could have’ exculpated the defendant.”).

22   //


     ORDER - 7
 1          It is not clear whether Mr. Hendrix asks the court to find that the items in the

 2   U-Haul that the SPD did not collect or photograph had “exculpatory value.” Mr. Hendrix

 3   identifies the two relevant due process standards under Trombetta and Youngblood and

 4   half-heartedly asserts that “under either test, relief is warranted.” (Mot. at 6-7.) But Mr.

 5   Hendrix makes no attempt to argue that the items in the U-Haul had exculpatory value,

 6   let alone that the SPD knew that those items were exculpatory when it failed to collect or

 7   photograph them. (See id.) Indeed, it would be nonsensical for Mr. Hendrix to argue that

 8   the uncollected items in the U-Haul were “exculpatory” given that neither Mr. Hendrix

 9   nor the Government knows what those items are. The only available evidence shows that

10   the SPD collected and photographed the items that it believed had “evidentiary value”

11   and left everything else in the U-Haul. (See Mot., Ex. 2 at 1-2; Resp. at 2.) The court

12   will not jump from those facts to the conclusion that the items the SPD left behind would

13   have exculpated Mr. Hendrix. Thus, Mr. Hendrix cannot establish a due process

14   violation under Trombetta and its progeny.

15          2.     Potentially Useful Evidence

16          Mr. Hendrix also cannot establish that the items left behind in the U-Haul were

17   were “potentially useful” evidence under Youngblood. “Potentially useful” evidence is

18   “evidentiary material of which no more can be said than that it could have been subjected

19   to tests, the results of which might have exonerated the defendant.” Youngblood, 488

20   U.S. at 57. The only things that the court knows about the items within the U-Haul are

21   that the SPD collected and photographed a lengthy list of items that it believed had

22   “evidentiary value”—including firearms, narcotics, identification documents, various


     ORDER - 8
 1   suspicious electronics, documents, burglary tools, backpacks, a drug ledger, items of

 2   clothing, bear spray, and a drug scale—and left everything else in the U-Haul. (See

 3   Gov’t Tr. Br. at 6-7; Mot., Ex. 2 at 1-2.) Without any information about the remaining

 4   items, the court will not conclude that those items were potentially useful to Mr. Hendrix

 5   merely because they were in the U-Haul.

 6          Moreover, even if Mr. Hendrix could show that “potentially useful” items were

 7   lost, there is no evidence that the SPD acted in bad faith. Where lost or destroyed

 8   evidence is only “potentially useful,” the defendant alleging due process violations bears

 9   the burden to show that law enforcement acted in bad faith in losing or destroying the

10   evidence. See Youngblood, 488 U.S. at 57 (“We therefore hold that unless a criminal

11   defendant can show bad faith on the part of the police, failure to preserve potentially

12   useful evidence does not constitute a denial of due process of law.”). Mr. Hendrix argues

13   that the SPD acted in bad faith because it knew that Mr. Hendrix had claimed that other

14   people were responsible for items in the U-Haul but they “destroyed evidence that could

15   have pointed to” those other suspects. (See Mot. at 7.) As noted above, there is no basis

16   for the allegation that the SPD “destroyed evidence.” Further, there is also no evidence

17   of bad faith. The SPD searched the U-Haul and collected the items that it believed had

18   “evidentiary value” and then released the U-Haul. (See Mot., Ex. 2 at 1-2.) There is no

19   evidence suggesting that the SPD selectively collected only the items that would

20   implicate Mr. Hendrix or that its release of the vehicle or identification of relevant

21   evidence was out of the ordinary. If the failure to collect every item at the scene of a

22   crime—regardless of the apparent evidentiary value of the items—constituted bad faith,


     ORDER - 9
 1   then law enforcement agencies would be required to seize every available item at any

 2   crime scene in order to avoid due process complaints. The Supreme Court has

 3   specifically rejected that interpretation of due process. See Youngblood, 488 U.S. at 58

 4   (recognizing the Court’s “unwillingness to read the ‘fundamental fairness’ requirement of

 5   the Due Process Clause as imposing on the police an undifferentiated and absolute duty

 6   to retain and to preserve all material that might be of conceivable evidentiary significance

 7   in a particular prosecution.” (citation omitted)).

 8          Mr. Hendrix’s argument that the SPD acted in bad faith by failing to fingerprint

 9   every item found in the U-Haul is also not persuasive for the same reason. (See Mot. at

10   9.) Mr. Hendrix cannot point to any basis for his suggestion that the SPD was obligated

11   to fingerprint everything found in the U-Haul. The SPD detective in charge of the search

12   of the U-Haul requested fingerprinting of the cab of the U-Haul and other items of

13   evidentiary value. (See Mot., Ex. 5 at 1.) In total, the SPD analyzed 34 different items

14   for fingerprints. (See Resp. at 2.) There is no evidence that the SPD’s decision to

15   fingerprint the evidentiary items that it believed were most relevant was made in bad faith

16   or outside of normal police practices. Indeed, if the court were to hold that the SPD acted

17   in bad faith by failing to fingerprint every item in the U-Haul, it would set an unworkable

18   standard for law enforcement.

19          Thus, the court concludes that Mr. Hendrix has not shown that the items the SPD

20   left in the U-Haul had exculpatory value or that the SPD acted in bad faith by failing to

21   collect or fingerprint those items. Accordingly, the court DENIES Mr. Hendrix’s due

22   process challenge and his request to dismiss counts 1, 2, and 4.


     ORDER - 10
 1   C.     Alternative Sanctions

 2          In the Ninth Circuit, “[t]he rule governing sanctions for lost or destroyed evidence

 3   is found in the controlling concurrence in United States v. Loud Hawk.” United States v.

 4   Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (citing United States v. Loud Hawk, 628

 5   F.2d 1139 (9th Cir. 1979) (en banc) (Kennedy, J., concurring), reversed on other grounds

 6   in United States v. W.R. Grace, 526 F.3d 499, 506 (9th Cir. 2008)). According to Loud

 7   Hawk, a court’s “principal concern is to provide the accused an opportunity to produce

 8   and examine all relevant evidence to insure a fair trial.” Loud Hawk, 628 F.2d at 1152.

 9   In determining whether sanctions are necessary to protect the interests of the accused,

10   courts must balance “the quality of the Government’s conduct” against “the degree of

11   prejudice to the accused.” Id. In conducting that balancing test, the Government bears

12   the burden of justifying its conduct and the accused of demonstrating prejudice. Id.

13   Sanctions against the Government, including suppression of evidence, may be imposed

14   even in the absence of bad faith or a constitutional violation. See United States v. Flyer,

15   633 F.3d 911, 916 (9th Cir. 2011) (citing Loud Hawk, 628 F.2d at 1152).

16          Mr. Hendrix is not entitled to sanctions under the Loud Hawk balancing test. The

17   court has no concerns with the quality of the Government’s conduct in searching the

18   U-Haul and fingerprinting the U-Haul and some, but not all, of the items within the U-

19   Haul. Further, the court cannot find that Mr. Hendrix is prejudiced by the loss of items

20   that neither party knows anything about. Accordingly, Mr. Hendrix is not entitled to

21   exclusion of evidence or a jury instruction. Thus, the court DENIES Mr. Hendrix’s

22   request for sanctions.


     ORDER - 11
 1                                    IV.    CONCLUSION

 2          For the reasons set forth above, Mr. Hendrix’s motion to dismiss counts 1, 2, and 4

 3   or, in the alternative, to exclude evidence and provide a jury instruction for failure to

 4   preserve evidence (Dkt. # 153) is DENIED.

 5          Dated this 17th day of December, 2019.

 6

 7                                                     A
                                                       JAMES L. ROBART
 8
                                                       United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 12
